United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Eatontown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-220
Issued: December 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 5, 2007 denying her wage-loss claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant is entitled to wage-loss benefits for intermittent disability
from February 6 to August 21, 2001.
FACTUAL HISTORY
On April 21, 2000 appellant, then a 48-year-old table clerk, injury to her right knee after
she bent down to pick up a tray of letters which had fallen. The Office accepted that she
sustained a right knee sprain on April 21, 2000. In a letter dated July 16, 2001, it authorized

right knee arthroscopic surgery, which appellant underwent July 2002. 1 Appellant received
appropriate compensation. She returned to work and sustained a recurrence of disability on
July 15, 2002, which the Office accepted.
On August 20, 2001 appellant filed a CA-7 claim for compensation for intermittent
disability from February 6 to August 21, 2001. She worked intermittently as a real estate agent.
In a time analysis (Form CA-7A) of September 13, 2001, the employing establishment indicated
that appellant was claiming 56 hours of leave without pay (LWOP) for work-related knee pain.
This was comprised of eight hours LWOP for dates February 6, 7, 22, July 23 through 25 and
August 21, 2001. As appellant indicated that she earned real estate commissions, on
September 26, 2001 the Office requested specific information from her private employment
concerning the wages earned since 1999, hours worked and length of employment.
Medical evidence pertaining to the period of compensation claimed from February 6 to
August 21, 2001 consists of medical excuses, by a physician with an illegible signature, from
Sports Medicine New Jersey. In an undated medical excuse, the physician from Sports Medicine
New Jersey indicated that appellant was under his care for “knee injury from [February 6 and 7,
2001].” A February 22, 2001 medical excuse advised that appellant was out of work that day. In
a July 25, 2001 prescription slip, Dr. Helen A. Atienza, a family practitioner, released appellant
from work from July 23 to July 25, 2001. In an August 21, 2001 note, she released appellant
from work on August 21, 2001
By decision dated June 28, 2003, the Office denied compensation from February 6 to
August 21, 2001 on the basis she did not provide sufficient proof of her outside earnings.
Appellant subsequently provided evidence as to her real estate commission earnings. By
decision dated June 14, 2004, an Office hearing representative denied appellant’s claim as the
additional evidence failed to establish appellant’s actual earnings during the period claimed. By
decisions dated November 16 and 18, 2005 and September 1, 2006, the Office denied
modification of its previous decision.
On March 2, 2007 appellant again requested reconsideration and submitted additional
evidence pertaining to her real estate commissions during the relevant period. By decision dated
June 5, 2007, the Office affirmed, as modified, the denial of appellant’s claim for compensation
for the above period. It found that, while appellant submitted sufficient evidence to show that
she earned $9,817.00 in real estate commissions during the period claimed, the medical evidence
was not sufficient to establish that her intermittent disability was due to her accepted right knee
condition.

1

Appellant has an approved claim for contusion of the right shoulder, cervical strain, lumbar strain and
supraspinatus tendinopathy of the right shoulder under claim number xxxxxx608. On March 5, 2007 the Office
combined the current claim, claim number xxxxxx478, with claim number xxxxxx608 and made claim number
xxxxxx608 the master file.

2

LEGAL PRECEDENT
For each period of disability claimed, the employee has the burden of proving that he or
she was disabled for work as a result of the accepted employment injury.2 As used in the Federal
Employees’ Compensation Act, the term “disability” means incapacity, because of an
employment injury, to earn the wages that the employee was receiving at the time of injury.3
Disability is thus, not synonymous with physical impairment, which may or may not result in an
incapacity to earn wages.4 Whether a particular injury causes an employee to be disabled for
employment, and the duration of that disability, are medical issues, which must be proved by a
preponderance of the reliable, probative and substantial medical evidence.5 The Board will not
require the Office to pay compensation in the absence of medical evidence directly addressing
the particular period of disability for which compensation is sought. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.6
With respect to claimed disability for medical treatment, section 8103 of the Act provides
for medical expenses, along with transportation and other expenses incidental to securing
medical care for injuries.7 Appellant would be entitled to compensation for any time missed
from work due to medical treatment for an employment-related condition. 8 However, the
Office’s obligation to pay for medical expenses and expenses incidental to obtaining medical
care, such as loss of wages extends only to expenses incurred for treatment of the effects of any
employment-related condition. Appellant has the burden of proof which includes the necessity
to submit supporting rationalized medical evidence.9
ANALYSIS
Appellant filed claims for wage-loss compensation alleging intermittent disability for
work from February 6 through August 21, 2001. However, she did not submit sufficient
probative medical evidence to establish her total disability was due to her accepted right knee
condition.
The record contains notes from appellant’s physician excusing her from work February 6,
7 and 22, 2001, July 23 through July 25, 2001 and August 21, 2001. However, neither physician
addressed whether appellant’s disability was due to her accepted right knee condition or what
2

William A. Archer, 55 ECAB 674 (2004).

3

Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.5(f).

4

See Fred Foster, 1 ECAB 21 (1947).

5

Fereidoon Kharabi, 52 ECAB 291 (2001); see also Edward H. Horton, 41 ECAB 301 (1989).

6

Sandra D. Pruitt, 57 ECAB 126 (2005); William A. Archer, supra note 2.

7

5 U.S.C. § 8103(a).

8

Vincent E. Washington, 40 ECAB 1242 (1989).

9

Dorothy J. Bell, 47 ECAB 624 (1996); Zane H. Cassell, 32 ECAB 1537 (1981).

3

medical services were rendered on such dates. As the physician fails to offer any opinion on
whether appellant was disabled on those dates, the medical excuse forms are of diminished
probative value. 10 There also is no clear indication if any time was lost from work due to
treatment for accepted conditions and the record does not contain progress reports from
examinations on those dates. There is no other probative medical evidence of record which
addresses her disability on the dates claimed or whether she lost any time from work due to
treatment for accepted conditions.
The Board finds that appellant has failed to submit sufficient rationalized medical
evidence to establish that she was unable to work on intermittent days she used one way.
Appellant has failed to establish that she was disabled and thus is not entitled to wage-loss
compensation for the days claimed. She has not established intermittent disability from
February 6 to August 21, 2001.
CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss benefits for
intermittent periods of disability from February 6 to August 21, 2001.
ORDER
IT IS HEREBY ORDERED THAT the June 5, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 2, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
10

See Sandra D. Pruitt, supra note 6.

4

